          Case 2:19-cv-00373-APG-NJK Document 206
                                              205 Filed 03/26/21 Page 1 of 2
                                                                           3




 1 WOLF, RIFKIN, SHAPIRO,
     SCHULMAN & RABKIN, LLP
 2   Bradley Schrager, Esq., NV Bar # 10217
     John Samberg, Esq., NV Bar # 10828
 3   Jordan Butler, Esq., NV Bar # 10531
     3773 Howard Hughes Parkway, Suite 590 South
 4   Las Vegas, NV 89120-2234
     Tel.: (702) 341-5200
 5   Fax: (702) 341-5300
     bschrager@wrslawyers.com
 6   jsamberg@wrslawyers.com
     jbutler@wrslawyers.com
 7
     Attorneys for Plaintiff Sandra M. Meza-Perez
 8
 9
10                                UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12
13 SANDRA M. MEZA-PEREZ, an individual,              Case No.: 2:19-cv-00373-APG-NJK
14                 Plaintiff,                         STIPULATION AND PROPOSED ORDER
15          vs.                                       TO EXTEND TIME TO FILE JOINT
                                                      PRETRIAL ORDER
16 SBARRO LLC dba SBARRO PIZZA, a                     [FIFTH REQUEST]
   foreign limited liability company, SBARRO,
17 INC. dba SBARRO PIZZA, a foreign
   corporation, ZACHARY CEBALLES, an
18
   individual, EFRAIN HERNANDEZ, an
19 individual, JESUS ALATORRE, an
   individual,
20
                   Defendants.
21
22          Defendants SBARRO LLC dba SBARRO PIZZA, SBARRO, INC. dba SBARRO
23 PIZZA, and ZACHARY CEBALLES (collectively herein as “Defendants”), and Plaintiff,
24 SANDRA M. MEZA-PEREZ (“Plaintiff”), by and through their respective counsel of record,
25 hereby stipulate and agree to extend the time for parties to file the Joint Pretrial Order, currently
26 due on March 26, 2021, by 14 days, up to and including April 9, 2021.
27          Plaintiff requires this extension as additional time continues to be needed in order to
28 finalize Plaintiff’s portion of the Joint Pretrial Order. This extension is sought in good faith,

                                              -1-
           PROPOSED STIPULATION AND ORDER TO EXTEND TIME TO FILE JOINT PRETRIAL ORDER
          Case 2:19-cv-00373-APG-NJK Document 206
                                              205 Filed 03/26/21 Page 2 of 2
                                                                           3




 1 out of necessity, and without the intent to delay or hinder the proceedings.
 2   Dated: March 26, 2021                        Dated: March 26, 2021

 3
     /s/ Harpeep Sull, Esq.                         /s/ Kelsey Stegall, Esq.
 4
     HARDEEP SULL, ESQ.                            PATRICK H. HICKS, ESQ.
 5   SULL & ASSOCIATES, PLLC                       KELSEY STEGALL, ESQ.
                                                   LITTLER MENDELSON, P.C.
 6   Attorney for Plaintiff
     SANDRA M. MEZA-PEREZ                          Attorneys for Defendants
 7                                                 SBARRO, LLC dba SBARRO PIZZA,
 8                                                 SBARRO, INC. dba SBARRO PIZZA

 9   Dated: March 26, 2021                         Dated: March 26, 2021

10
     _ /s/ John M. Samberg  __________             /s/ Patrick N. Chapin, Esq.
11   BRADLEY S. SCHRAGER, ESQ.                     PATRICK N. CHAPIN, ESQ.
12   JOHN M. SAMBERG, ESQ.                         PATRICK N. CHAPIN, LTD.
     JORDAN J. BUTLER, ESQ.
13   WOLF, RIFKIN, SHAPIRO, SCHULMAN &             Attorney for Defendant ZACHARY
     RABKIN, LLP                                   CEBALLES
14
     Attorneys for Plaintiff
15   SANDRA M. MEZA-PEREZ
16
17
                                                ORDER
18
19                                            IT IS SO ORDERED.
20                                            Dated: March
                                                     _____________________,
                                                           26, 2021         2021.
21
22
                                              _______________________________________
23
                                              UNITED  STATESMAGISTRATE
                                              UNITED STATES   DISTRICT JUDGE
                                                                         JUDGE
24
25
26
27
28

                                             -2-
          PROPOSED STIPULATION AND ORDER TO EXTEND TIME TO FILE JOINT PRETRIAL ORDER
